Title: To George Washington from John Collins, 15 September 1775
From: Collins, John
To: Washington, George



Sir,
Newport Sept. 15th 1775

Agreeable to a Vote of the Committee of Inspection for this Town, I inclose you a true Copy of an intercepted Letter from the late Govr Hutchinson to a Gentleman in this Colony, only omitting the Names of that Gentleman, and the Bearer of the Letter, both of whom are Friends to the Liberties of America.
The Letter was laid before the Committee the last Evening; and although it is of an old Date; yet as it contains a Paragraph which may respect your Excellency as Generalissimo of the Forces of the United Colonies of America, We thought it our Duty thus early to transmit you a Copy of it. I am with the greatest Respect Your Excellency’s most obedt Hble Servant

John Collins Chairn

